DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 01/13/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2010/0202262 A1 – hereinafter Adams) and Hajj et al. (US Patent 6,6064,768 – hereinafter Hajj).
	Regarding claim 1, Adams discloses a apparatus (Fig. 22) comprising: a display (Fig. 22 – a video display); a memory configured to store instructions ([0326]; Fig. 22 – main memory comprising instructions or a non-volatile memory in [0327]); and a processor configured to execute the instructions ([0325]-[0328]; Fig. 22 – a processor executing instructions stored in the main memory or in the non-volatile memory) to: provide a block boundary map corresponding to an image received from an image provider ([0201]; [0217]; [0264]-[0271] – generating at least a block boundary map corresponding to a luminance component and/or a chroma component of an image received from an image provider, e.g. a provider that provides a compressed image/video with block noise as shown in Fig. 1) by performing an operation using a plurality of kernels on the image received from an the image provider ([0078] – using the luminance component of the image with at least two kernels HorSobelFilter3x3 and VertSobelFilter3x3); identify a filter parameter based on the block boundary map corresponding to the image and a block boundary period corresponding to block boundaries included in the block boundary map corresponding to the image, the block boundary period indicating an interval between the block boundaries included in the block boundary map corresponding to the image ([0257]-[0279] – identifying filter parameters based on various factors including block sizes, i.e. a horizontal size indicates a horizontal interval between two adjacent block horizontal boundaries and a vertical size indicates a vertical interval between two adjacent block vertical boundaries, and/or number of intervals which have magnitudes over a threshold); perform deblocking filtering on the image by varying a filter strength based on the identified filter parameter ([0284]; [0302]; [0311]-[0313] – performing filtering to reduce block noise by distributing difference across the boundary between adjacent blocks, thus, deblocking the image, by varying the filter strength as described in at least [0034], [0038], [0251], etc., based on the identified filter parameters described in  [0257]-[0259]); and control the display to display the image in which block noise is removed by the deblocking filtering (Fig. 2 – displaying the block noise filtered image/video to the video display).
	However, Adams does not disclose the operation as a convolution.
	Hajj discloses providing a feature boundary map corresponding to a received image by performing convolution using a plurality of kernels the received image received from an the image provider (Fig. 6; column 13, line 58 - 19).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the convolution operation taught by Hajj into the apparatus taught by Adams to provide indicators of boundary locations that are necessary for generating a boundary map.
	Regarding claim 2, see the teachings of Adams and Hajj as discussed in claim 1 above. Adams also discloses the processor is configured to provide a second block boundary map by correcting the first block boundary map based on continuity of a block boundary included in the first block boundary map ([0078]-[0079] – comparing gradient magnitudes to a threshold value to improve the signal to noise ratio of the block boundary map). The proposed combination of Adams and Hajj does not comprise the feature of “the processor is configured to provide a first block boundary map by comparing correlation values obtained by performing the convolution using the plurality of kernels with a predetermined reference value, and provide a second block boundary map by correcting the first block boundary map based on continuity of a block boundary included in the first block boundary map.”
Hajj also discloses a processor is configured to provide a first block boundary map by comparing correlation values obtained by performing the convolution using the plurality of kernels with a predetermined reference value, and provide a second block boundary map by correcting the first block boundary map based on continuity of a block boundary included in the first block boundary map (column 15, line 38 – column 16, line 15).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Hajj into the apparatus taught by Adams and Hajj as proposed in claim 1 above to refine the boundary map.
	Regarding claim 3, Adams also discloses the processor is configured to calculate a histogram obtained by accumulating a number of block boundaries included in the second block boundary map ([0082]-[0086] – creating a histogram with entries as block sizes and/or offsets), calculate an average block edge strength based on the histogram ([0064]-[0065]; [0096]), and identify the block boundary period based on the average block edge strength and a predetermined reference value ([0123]-[0144]; [0196] – identifying the block size, at least one of peak values is a predetermined reference value).
	Regarding claim 4, Adams also discloses the processor is configured to provide a third block boundary map by correcting the second block boundary map based on the identified block boundary period ([0198]-[0200]).
	Regarding claim 5, Adams also discloses the processor is configured to identify the filter parameter based on at least one of the average block edge strength, the block boundary period, a reliability of the block boundary period, or a block edge strength included in the third block boundary map ([0257]-[0279] – identifying filter parameters based on at least the block boundary period, i.e. a block size).
	Regarding claim 6, Adams also discloses the processor is configured to adjust the filter strength to be proportional to the block boundary period or a magnitude of the average block edge strength ([0257]-[0279]).
	Regarding claim 7, Adams also discloses the processor is configured to perform normalization on the image received from the image provider ([0069]; [0073]).
Regarding claim 8, see the teachings of Adams and Hajj as discussed in claim 2 above. Hajj also discloses the processor is configured to provide a plurality of correlation maps based on the correlation values, and provide the first block boundary map based on locations of selected pixels in the plurality of correlation maps (column 15, line 38 – column 16, line 15).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Hajj into the 
	Regarding claim 9, see the teachings of Adams and Hajj as discussed in claim 8 above. Hajj also discloses the first block boundary map includes a two-directional map provided in a horizontal direction and a vertical direction (column 14, lines 29-48 – a two-dimensional image array).
Regarding claim 10, Adams also discloses the processor is configured to identify the block boundary period based on an offset ([0083]) when the received image includes a letter box ([0071]).
Claim 11 is rejected for the same reason as discussed in claim 1 above.
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Claim 14 is rejected for the same reason as discussed in claim 4 above.
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484